Citation Nr: 1506014	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  10-14 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, denied entitlement to TDIU.  The RO in Indianapolis has jurisdiction over this case.  

The Veteran presented testimony before a decision review officer (DRO) at a hearing in July 2010.  A transcript of the hearing has been associated with the record.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for cataracts in the left eye has been raised by the record in a December 2012 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed that he is unable to work as a result of his service-connected disabilities.  In a March 2004 rating decision, the RO granted entitlement to a TDIU; however, as it was determined that the Veteran was employed at the time, the RO found that the decision was clear and unmistakable error.  

The records reflects that the Veteran retired from his last employment in September 2008.  The Veteran has contended that he decided that he could no longer complete his job functions due to his service-connected disabilities, and retired.  

The Veteran is service-connected for post-op residuals, right socket revision for a shell fragment wound with anatomical loss of the right eye, left eye defective visual field, partial inferior nasal quadrant; quadrant anopsia secondary to brain damage at a disability rating of 70 percent, skull loss of 3.5 centimeters in diameter, secondary to shell fragment wound, at a disability rating of 50 percent, type II diabetes mellitus at a 20 percent disability rating, disfiguring scar at the right eyebrow at a 10 percent disability rating, and a painful scar at the right nasal malar crease, and fifth cranial nerve damage at a 10 percent disability rating.  As such, the Veteran meets the percentage requirements for a TDIU rating under 38 C.F.R. § 4.16(a).

In a December 2012 VA examination, the examiner determined that the Veteran had cataracts in his left eye, which was due to his head injury.  The examiner further found that this rendered him unemployable.  However, the Veteran's left eye cataracts is not service-connected, and the Board is referring a claim for entitlement to service connection for this disorder herein.   The outcome of this claim could impact his claim for entitlement to a TDIU.  As such, the claims are inextricably intertwined and a Board decision on the TDIU issue at this time would be premature. See Parker v. Brown, 7 Vet. App. 116 (1994),  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). Thus, adjudication of the TDIU claim must be held in abeyance pending the adjudication of the claim for entitlement to service connection for left eye cataracts. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall adjudicate the claim of entitlement to service connection for left eye cataracts. 

2. The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required. If further action is required, it should be undertaken prior to further claim adjudication. 

3. The RO/AMC will then readjudicate the Veteran's claim of entitlement to a TDIU. The need for additional development in this endeavor, to include a contemporaneous examination, is left to the discretion of the RO/AMC. If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






